—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated March 25, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The record establishes that the infant plaintiff was injured as the result of a spontaneous and unforeseeable act committed by a fellow student. The alleged inadequacy of the supervision furnished by the defendant’s employees cannot, under these and all the other circumstances presented, be considered a cause of the injuries suffered by the infant plaintiff (see generally, Broad v Patico Corp., 243 AD2d 434; Danna v Sewanhaka Cent. High School Dist., 242 AD2d 361; Walsh v City School Dist., 237 AD2d 811; Moores v City of Newburgh School Dist., 237 AD2d 265; Ceglia v Portledge School, 187 AD2d 550; Hauser v North Rockland Cent. School Dist. No. 1, 166 AD2d 553). The plaintiffs failed to raise any issue of fact requiring a trial after the defendant had demonstrated its prima facie entitlement to judgment as a matter of law. The defendant’s motion should therefore be granted. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.